FULMER, Judge.
In this dependency proceeding, the mother appeals the order adjudicating the child dependent, claiming that the trial court erred in failing to include in the order a statement of the facts upon which the finding of dependency was based.
*717Section 39.409(3), Florida Statutes (1991), requires that an order adjudicating a child dependent “briefly stat[e] the facts upon which the finding is made.... ” See In the Interest of T.S., 557 So.2d 676 (Fla. 2d DCA 1990); In the Interest of G.D.H., 498 So.2d 676 (Fla. 1st DCA 1986).
Accordingly, we reverse and remand for entry of a proper order of adjudication. Since the trial judge who entered the original order of adjudication is no longer a circuit court judge, upon remand the new judge shall conduct a rehearing before entering any order of adjudication. See Williams v. Dept. of Health and Rehabilitative Services, 568 So.2d 995 (Fla. 5th DCA 1990).
DANAHY, A.C.J. and QUINCE, J., concur.